Filed 8/31/20 State of Cal. v. Stabile CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


STATE OF CALIFORNIA,                                          2d Crim. No. B301511
                                                             (Super. Ct. No. 56-2018-
     Plaintiff and Respondent,                                00510522-CU-AF-VTA)
                                                                (Ventura County)
v.
JANICE STABILE,
     Defendant and Appellant.


             Janice Stabile, a convicted marijuana dealer,
appeals from the judgment entered in a forfeiture proceeding.
(Health & Saf. Code, § 11470 et seq.)1 The trial court found that
$126,630 hidden in appellant’s socks was traceable to unlawful
drug sales. We affirm. Section 11470, subdivision (f) provides for
the forfeiture of money used for and traceable to the sale of
controlled substances. (See People v. $400 (1993) 17 Cal. App. 4th
1615, 1617–1618.)




         1   All statutory references are to the Health and Safety
Code.
                     Facts and Procedural History
              In 2018, appellant was cited for operating an
unlicensed marijuana dispensary (Canna Nuts). After appellant
tried to bribe the code enforcement officer, the Ventura Police
Department made controlled buys and executed a search
warrant, recovering among other things, $129,072 cash in socks,
hidden inside a suitcase. Appellant admitted the cash was hers
and that she was “‘fly[ing] under the radar’” by operating an
unlicensed marijuana dispensary. In February 2019, a jury
convicted appellant of maintaining a place for selling a controlled
substance (§ 11366), possession for sale of a controlled substance
(§ 11359, subd. (b)), and giving away or transporting, or offering
to give away or transport a controlled substance (§ 11360, subd.
(b)).
              Meanwhile, the Ventura County District Attorney
filed a petition for forfeiture (§ 11470, subd. (f)), alleging that the
cash was used to facilitate, furnish in exchange for, or was
related to the sale of controlled substances.
              Appellant claimed the $129,072 was income received
from her debt collection business (The Lotus Agency) during the
2012 through 2015 tax years. Appellant, however, admitted that
she never received cash in the debt collection business. All the
money from the business came in through checks or credit card
payments. Appellant’s tax returns showed that her net business
income between 2012 and 2015 totaled $54,045 and that she kept
nominal amounts in the bank accounts. The trial court found
that $126,630 seized in cash met the criteria for forfeiture as
described in section 11470, subdivision (b) and ordered the money
forfeited pursuant to section 11489.




                                   2
                        Substantial Evidence
             Appellant argues that the judgment is not supported
by the evidence. We review for substantial evidence, a daunting
standard. A reviewing court “‘presumes in support of the
judgment the existence of every fact the trier [of fact] could
reasonably deduce from the evidence.’ [Citation.]” (People v.
Edwards (2013) 57 Cal. 4th 658, 715.) It is settled that cash,
negotiable instruments, securities, or other things of value which
are the proceeds of a drug transaction, or are used to facilitate
the violation of controlled substance laws, are subject to
forfeiture. (§ 11470, subd. (f); People v. $10,153.38 in United
States Currency (2009) 179 Cal. App. 4th 1520, 1524.)
             Appellant stated: “[N]ot one dime was made from the
sales of marijuana” and that she kept cash around because “I
couldn’t use my ATM [card] when I went to like a grocery store or
like Office Depot.” The trial court did not believe her. It
discredited the testimony because appellant’s debt collection
business generated net profits ranging from $10,012 to $18,197
for the 2012-2015 tax years. Appellant conceded that the tax
returns were accurate. Appellant could not afford an annual rent
increase in Santa Clarita in 2015 and had to move to Ventura.
Appellant did save $1,441 to gift to her grandchildren, but the
amount paled in comparison to the $129,000+ hidden in
appellant’s socks and suitcase.2 The trial court asked why the

      2 Appellant said she saved $1,441 as gift money for the
grandchildren and, once a month, withdrew “[a] thousand dollars,
sometimes $2,000” from her bank account. “[S]o I’m thinking
that might be part of that $129[,000].” The trial court credited
that testimony in finding that $129,072 was seized but only
$126,630 was being
forfeited.



                                3
money was not kept in a bank account. Appellant said “I wanted
to save it. The bank kept asking me to remove it” but failed to
explain why the bank asked appellant to withdraw the money
from her account.3 Detective Asa Hagy for the Ventura Police
Street Crimes Unit opined that the seized money was drug
proceeds that had been used or was being used to facilitate illegal
drug trafficking.
              On review, we are precluded from reweighing the
evidence or second-guessing credibility determinations by the
trier of fact. (People v. Ochoa (1993) 6 Cal. 4th 1199, 1206.)
The testimony of a single witness is sufficient to support the
judgment. (People v. Young (2005) 34 Cal. 4th 1149, 1181.)
Appellant’s tax returns, the manner and location in which the
cash was held, Detective Hagy’s expert opinion testimony, and
appellant’s admission that she lacked the income to pay an
annual rent increase in 2015 yet kept more than $129,000 on
hand for shopping, supports the finding that the money was drug
proceeds that had been used or was being used to facilitate the
sale or marijuana. (§§ 11470, subd. (f), 11488.4, subd. (i)(4);
People v. Superior Court (Plascencia) (2002) 103 Cal. App. 4th 409,
419.)
                             Disposition
       The judgment (order of forfeiture) is affirmed.




      3 At oral argument, appellant adamantly repeated her
claims that 1) this was not drug money; 2) she was not lying to
the trial court and; 3) this money was her “life savings” and was
to be given to her grandchildren.



                                 4
     NOT TO BE PUBLISHED.



                                  YEGAN, J.

We concur:


             GILBERT, P. J.


             TANGEMAN, J.




                              5
                        Paul Baelly, Judge

                Superior Court County of Ventura

                 ______________________________

             Janice Stabile, in pro. per., for Defendant and
Appellant.

           Gregory D. Totten, District Attorney and Thomas
Frye, Deputy District Attorney for Plaintiff and Respondent.




                                  6